Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused contends, and the Goverment concedes, that the staff judge advocate’s post-trial advice to the convening authority is legally insufficient. United States v Grice, 8 USCMA 166, 23 CMR 390; United States v Johnson, 8 USCMA 173, 23 CMR 397.
The decision of the board of review is reversed and the record of trial is returned to The Judge Advocate General of the Navy for reference to a competent convening authority for further proceedings in accordance with Articles 61 and 64, Uniform Code of Military Justice, 10 USC §§ 861, 864.
Judge FERGUSON concurs.